PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 10,843,553
Issue Date: November 24, 2020
Application No. 15/139,681
Filed: April 27, 2016
Attorney Docket No. 502901-1552-385206.000  
:
:
:   DECISION ON REQUEST FOR REFUND
:
:



This is a decision on the request for refund filed December 3, 2020. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[o]n September 15, 2020, Applicant filed a . . . Petition to Withdraw from Issuance through EFS Web. . . Applicant’s paid the required fees that day, but Applicant’s documents did not appear in the Image File Wrapper. . . On October 5, 2020, Applicants called the USPTO a second time because the . . . applicable documents filed September 15, 2020 were still not appearing in the image file wrapper . . . Applicants were instructed by the assistance center to refile the . . . applicable documents once again and had to pay the required fees a second time. . . Applicant respectfully request a refund”.    

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s credit card.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 




/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions